             Case 3:18-cv-01543-CAB-MDD Document 34-5 Filed 10/21/19 PageID.598 Page 1 of 3




                  1 KIRBY & KIRBY LLP
                    Michael L. Kirby 1 Esq. (SBN 50895)
                  2 mike(a)kirbyandkirby law .com
                    501 West Broadway, Suite 1720
                  3 San Diego, California 92101
                    Telephone: 619.487.1500
                  4 Facsimile: 619.501.5733
                  5 Attorney for Defendants PDOX, INC., DBA
                    CERTIS ONCOLOGY SOLUTIONS, AND
                  6 PETER ELLMAN
                  7
                  8                            UNITED STATES DISTRICT COURT
                  9                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
             1O ANTICANCER, INC.,                                   Case No.: 18-cv-1543-CAB-MDD
             11                   Plaintiff,                        CERTIFICATE OF SERVICE
                                                                    THROUGHECFPORTAL
             12             V.
                                                                    Judge:      Hon. Cathy Ann Bencivenga
             13 PDOX, INC:,,, dba CERTIS ONCOLOGY                   Dept.:      4C       ·
                SOLUTION~, PETER ELLMAN, and                        Magistrate Judge:
             14 DOES 1 to 10,                                       Hon. Mitchell D. Dembin
                                                                    Dept.:       11th Floor
             15                   Defendants.
             16
             17
             18             I declare under penalty of perjury that I am over the age of 18 and not a party to
             19 the within action; I served the parties set forth below, through counsel of record with
             20       documents titled: (1) Defendant's Notice of Motion and Motion for Summary
             21       Judgment; (2) Memorandum of Points and Authorities in Support of Defendants'
             22 Motion for Summary Judgment; (3) Declaration of Michael L. Kirby in Support of
             23       Motion for Summary Judgment; (4) Declaration of Peter Ellman in Support of Motion
             24       for Summary Judgment; (5) Declaration of Evan Birkhead.
             25             I certify that on October 21, 2019, I electronically filed the aforementioned
             26       documents with the Clerk of the above-entitled Court, using the CM / ECF filing
             27       system. I certify that to my knowledge, all participants in the case are registered CM/
             28       ECF users and that service will be accomplished by the CM/ ECF system.
                                                                1
{K&K02 l 50695}
                                                                         Case No. 18-cv-1543-CAB-MDD
              Case 3:18-cv-01543-CAB-MDD Document 34-5 Filed 10/21/19 PageID.599 Page 2 of 3




                  1
                  2            '
                           (
                           "-..
                  3
                  4
                  5
                  6
                  7
                  8
                  9
             10
             11
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
                                                       2
{K&K02 l 50695}
                                                               Case No. 18-cv-1543-CAB-MDD
            Case 3:18-cv-01543-CAB-MDD Document 34-5 Filed 10/21/19 PageID.600 Page 3 of 3




                1
                                                     SERVICE LIST
                2
                3   Matt D. Valenti, Esq.                  Counsel for Plaintiff
                    VALENTI LAW, APC
                4   3747 Brookshire Street
                5   San Diego, CA 92111
                    Telephone: 619.540.2189
                6   Email: mattvalenti@outlook.com
                7
                8
                9
           10
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
                                                       3
{K&K02150695}
                                                                 Case No. 18-cv-1543-CAB-MDD
